Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                   FILED
                                                                May 29 2012, 9:27 am
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,                               CLERK
                                                                      of the supreme court,
                                                                      court of appeals and
collateral estoppel, or the law of the case.                                 tax court




ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

CARA SCHAEFER WIENEKE                               GREGORY F. ZOELLER
Special Assistant to the State Public Defender      Attorney General of Indiana
Wieneke Law Office, LLC
Plainfield, Indiana

                                                    KATHERINE MODESITT COOPER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JOHN R. VICARS,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 84A01-1109-CR-403
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                       APPEAL FROM THE VIGO SUPERIOR COURT
                           The Honorable Michael Rader, Judge
                             Cause No. 84D05-1101-FB-301



                                           May 29, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
       John R. Vicars (“Vicars”) pleaded guilty to dealing in methamphetamine1 as a

Class B felony and was given a fourteen-year sentence with eight years executed and six

years suspended to probation. The trial court ordered that Vicars serve four years of his

executed sentence in the community corrections work release program and the remaining

four years on home detention.             Vicars appeals, contending that his sentence was

inappropriate in light of the nature of the offense and the character of the offender.

       We affirm.

                           FACTS AND PROCEDURAL HISTORY

       On January 19, 2011, police officers responded to a report regarding the

manufacture of methamphetamine at a residence in Vigo County.               As the officers

approached the residence, they smelled the odor of ether and anhydrous ammonia. The

officers knocked, and when Vicars opened the front door, they could smell the odor of

anhydrous ammonia coming from the inside of the residence. Vicars let the officers

inside the house and took them to a back bedroom, where Sam Koester (“Koester”), the

owner of the residence, was asleep on the bed and in close proximity to a propane torch

and a glass smoking pipe. The officers awakened Koester, advised him they could smell

a very strong odor of anhydrous ammonia inside the house, and asked him if it was

coming from the garage. Koester responded that he did not know and gave the officers

consent to look inside the garage. The officers took Vicars and Koester into custody and

contacted the Drug Task Force.

       The officers discovered several items inside the garage that were consistent with

       1
           See Ind. Code § 35-48-4-1.1.

                                                 2
the manufacture of methamphetamine, including, a propane tank, salt, five empty

Coleman fuel cans, a container of drain cleaner that contained sulfuric acid, coffee filters,

several plastic containers containing a clear liquid that field-tested positive for

methamphetamine, a strainer and a spoon with white, powdery residue that field-tested

positive for pseudoephedrine, lithium strips, four HCl generators, and a lithium battery.

The police also found a gray gym bag in the garage that contained several lengths of clear

tubing, several items with a white, powdery residue that field-tested positive for

pseudoephedrine, and brass fittings. In the living room, the police found a red gym bag

with five empty hypodermic needles, an electric stun device, a handgun, a spoon with

burn marks and white residue that field-tested positive for methamphetamine, lithium

batteries, pliers, digital scales, and a small glass vial containing a clear fluid that field-

tested positive for methamphetamine. In the bedroom, the officers found the glass pipe

and torch, two long pieces of aluminum foil known as boats that are commonly used to

inhale methamphetamine, indicia of occupancy for Koester, and multiple clear plastic

bags with the corners cut away. In the kitchen, the police found an open box of plastic

bags, two foil boats with burn marks, and one Dora the Explorer plate with a razor blade

and a white, powdery residue that field-tested positive for methamphetamine.

       The State charged Vicars with dealing in methamphetamine as a Class B felony,

illegal possession of anhydrous ammonia or ammonia solution as a Class D felony,

possession of chemical reagents or precursors with intent to manufacture a controlled

substance as a Class D felony, and possession of methamphetamine as a Class D felony.

On June 16, 2011, Vicars pleaded guilty to Class B felony dealing in methamphetamine

                                              3
pursuant to a plea agreement that provided for a fourteen-year sentence and capped the

executed portion of the sentence at eight years. In exchange, the State dismissed the

remaining three charges against Vicars. At sentencing, the trial court identified several

aggravating factors, including Vicars’s extensive criminal history, his juvenile history,

and the fact that he was on parole at the time he committed the instant offense. The trial

court found Vicars’s guilty plea, the fact that he showed remorse, and that he expressed

the desire to obtain treatment for substance abuse as mitigating factors. The trial court

found that the aggravating factors outweighed the mitigating factors and sentenced Vicars

to fourteen years with eight years executed and six years suspended to probation. The

trial court ordered Vicars to serve four years of his executed sentence as a direct

commitment in the work release program and the remaining four years as a direct

commitment on home detention. The trial court then stayed the execution of Vicars’s

sentence pending the resolution of the matters before the Indiana Department of

Correction (“DOC”) and the parole board. Vicars now appeals.

                            DISCUSSION AND DECISION

       “This court has authority to revise a sentence ‘if, after due consideration of the

trial court’s decision, the Court finds that the sentence is inappropriate in light of the

nature of the offense and the character of the offender.’” Spitler v. State, 908 N.E.2d 694,

696 (Ind. Ct. App. 2009) (quoting Ind. Appellate Rule 7(B)), trans. denied. “Although

Indiana Appellate Rule 7(B) does not require us to be ‘extremely’ deferential to a trial

court’s sentencing decision, we still must give due consideration to that decision.”

Patterson v. State, 909 N.E.2d 1058, 1062-63 (Ind. Ct. App. 2009) (quoting Rutherford v.

                                             4
State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007)). We understand and recognize the

unique perspective a trial court brings to its sentencing decisions. Id. at 1063. The

defendant bears the burden of persuading this court that his sentence is inappropriate. Id.

       Vicars argues that his sentence was inappropriate in light of the nature of the

offense and the character of the offender. Regarding the nature of the offense, he

contends that when he was arrested at his friend’s house where methamphetamine was

being made, he was not found in actual possession of any of the items; instead, the items

were all found in his friend’s garage while Vicars was visiting. As to his character,

Vicars claims that he has alcohol and drug addiction, which began when he was a

teenager and his parents died, and that he asked for help from the trial court with these

addictions. He also acknowledges that he has had serious legal issues, but asserts that he

has always accepted responsibility for his actions.      Vicars therefore argues that the

executed portion of his sentence should be reduced. We disagree.

       The nature of the offense shows that, when Vicars was arrested, the police found

numerous items associated with the manufacture of methamphetamine both inside the

residence and in the garage. These items strongly suggested that Vicars and Koester

were manufacturing methamphetamine for more than just their personal use. Although

he claims he was merely arrested at a friend’s house where methamphetamine was being

made, when pleading guilty, Vicars admitted that he knowingly manufactured

methamphetamine.

       As to Vicars’s character, the evidence showed that Vicars had an extensive

criminal history, which began when he was seventeen with a juvenile adjudication for

                                             5
breaking and entering. His adult history spanned thirty years and included seven felony

convictions, which included burglary as a Class C felony, robbery as a Class B felony,

theft as a Class D felony, dealing in cocaine as a Class A felony, possession of

paraphernalia as a Class D felony, theft as a Class D felony, and conspiracy to commit

dealing in methamphetamine as a Class B felony. Vicars also had five misdemeanor

convictions that included one conviction for possession of a handgun without a license as

a Class A misdemeanor, one conviction for battery as a Class A misdemeanor, and three

convictions for driving while suspended, each as a Class A misdemeanor. Additionally,

Vicars was on parole for the crime of conspiracy to commit dealing in methamphetamine

when he committed the instant offense.

       Vicars chose to enter into a plea agreement that capped the executed portion of his

sentence at eight years and provided for a total sentence of fourteen years. Further, the

trial court ordered Vicars to serve his executed sentence on work release and home

detention instead of the DOC. We conclude that Vicars’s sentence was not inappropriate

in light of the nature of the offense and the character of the offender.

       Affirmed.

BAKER, J., and BROWN, J., concur.




                                              6